 PIEROTTI MOTORS257HenryPierotti,Jr., d/b/a Pierotti MotorsandInternational Association of Machinists andAerospace Workers, AFL-CIO, Local LodgeNo. 1546. Case 20-CA-4183.May 2,1967DECISION AND ORDERUnion, on August 4, 1966,1 the General Counsel of theNational Labor Relations Board, herein the Board, issueda complaint on October 4, alleging 8(a)(5) and (1) violationsbyHenry Pierotti, Jr., d/b/a PierottiMotors, hereinRespondent. The hearing was held before me pursuant todue notice on December 19. The parties fully participated.Their briefs have been considered.2Upon the entire record in the case and from myobservations of the witnesses, I make the following:On March 2, 1967, Trial Examiner E. Don Wilsonissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,the. Respondent filed exceptions to the TrialExaminer's Decision, and a supporting brief, and theGeneral Counsel filed a brief in support of the TrialExaminer's Decision.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs ofthe parties, and the entire record in the case, andhereby adopts the findings, conclusions,' andrecommendations.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Henry Pierotti,Jr.,d/b/a PierottiMotors, Fremont, California, itsofficers,agents, successors,and assigns,shall taketheactionsetforth in the Trial Examiner'sRecommended Order.'These findings and conclusions are based,in part, uponcredibility determinations of the Trial Examiner to which theRespondent has excepted After a careful review of the record, weconclude that the Trial Examiner's credibility findings are notcontrary to the clear preponderance of all relevant evidenceAccordingly, we find no basis for disturbing those findingsStandard Dry Wall Products,91 NLRB 544,enfd 188 F.2d 362(C.A. 3).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEE. DON WILSON, Trial Examiner:Upon a charge filedby International Association of Machinists and AerospaceWorkers,AFL-CIO,Local Lodge No. 1546,herein theiHerein all dates unless otherwise specified refer to 19662Their joint motion to correct the transcript is granted.3 Inmaking findings herein I have generally credited thetestimony of Manuel Francis and C L McMonagle, each of whomimpressed me as an honest witness I was unfavorably impressedby the demeanor of Henry Pierotti, Jr He endeavored in histestimony to satisfy not so much the interests of truth but rather toFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTAt all times material,Respondent has been a soleproprietorship engaged in the retail business of selling newand used automobiles,and servicing automobiles, with aplace of business located at Fremont,California. In thecourse and conduct of his business in the past year hisgross sales exceeded$500,000.So, also, he purchased andreceived goods from outside California,having a value inexcess of $50,000.Respondent at all times material hasbeen an employer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONAt all times material the Union has been a labororganization within the meaning ofthe Act.III.THE UNFAIR LABOR PRACTICES3A. The Issues(1)Did Respondent unlawfully refuse to bargain withthe Union?(2)Was the strike called by the Union againstRespondent an unfair labor practice strike?B.The Appropriate UnitAll employees of Respondent, excluding office clericalemployees, salesmen, guards, and supervisors as definedin the Act, constitute a unit appropriate for purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.C. The MajorityThere were six employees in the appropriate unit,Hamilton, Hubbard, LaComba, Dorry, May, and Matz. InJune, Francis, the Union's business agent, began anorganizingdrive.He discussed the Union and thepossibility of a contract with the employees. In early July,Francis distributed authorization cards to the employees.The cards authorized the Union to act as the employees'"representative for collective bargaining."On July 5, Francis obtained signed cards from May andHamilton.He obtained signed cards from Dorry andHubbard on July 7. LaComba was already a member inservewhat he considered his self interest Frequently, hisanswers to simple questions were not direct but consisted ofvolunteering testimonyAlthough he testified he doubted theUnion's majority, he also testified that all of his employees"belonged to the Union," after July 15, and "They were already inthe union." I do not credit Pierotti's testimony where it iscontradicted164 NLRB No. 32 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDgood standing of the Union and Francis did not obtain acard from him. Thus, as of July 7, the Union represented 5of the 6 employees in theunitfor the purposes of collectivebargaining.On July 8, Francis wrote to Respondent, advising himthat the Union represented a majority of Respondent'semployees and offering to prove the majority by means of acheck by a third party. Francis demanded recognition anda date for a meeting. Pursuant to Respondent's reply,July 15 was fixed as a date for a meeting betweenRespondent and the Union.On July 15, Francis and another union representative,McMonagle, met with Respondent. They said they wereprepared to prove their majority. Francis gave Respondenteach of the four authorization cards and a letter from theUnion's financial secretary verifying the fact thatLaComba was a member in good standing of the Union.Respondent examined each document. Francis asked himif he questioned the Union's majority status. Respondentsaid no, based on the cards and the letter "it looked asthough we represented the majority of his people." Francisthen gave Respondent copies of the collective-bargainingagreement the Union had with an association and also onewith independents. Francis told Respondent he could jointhe association so far as the Union was concerned.Respondent replied he wanted nothing to do with theAssociation and an independent agreement would have tobe negotiated if the Union were to negotiate with him.Francis then gave Respondent copies of the health andwelfare and pensionplans, explainingcosts, how theyworked and the entire matter. Respondent asked if hewould have to hire through the union hall. Francisexplained. Respondent said he was going on vacation for acouple of weeks and then for the first time mentioned aBoard election. Francis explained the Union alreadyrepresented the majority and Respondent had recognizedthe Union and since it represented the majority there wasno need for a Board election. Respondent said he wantedtimeto look at the documents the Union left with him andwanted a couple of days after the first of August when hewould return from his vacation. Respondent set up thedate of August 3 to meet with the Union.Francis left Respondent and went to the shop, advisingthe employees that there would be no problem and thatRespondent was cooperative and agreeableand as soon ashe returned from vacation they could negotiate a contract.As soon as Francis left, he returned to his office anddispatched a letter to Respondent, giving a resume of theevents of that day. The letter was received in due course.Respondent did not reply to it. Respondent testified hesaw it about August 5 and then said it wasnot untilSeptember. I find he was not frank about the letter but Ifind insufficient probative evidence that he personallyreceived it by August 3.On August 3, Francis, alone, met with Respondent inthe latter's office. Respondent said he had looked over thedocuments and "everything" and wasn't about to sign aunionagreement. When Francis asked if he had any doubtthat the Union represented a majority, Respondent repliedthat majority had no bearing on the matter, he was notgoing to have aunionin the shop. He added that he did notcare about his employees' rights in requesting a union. Hesaid he wasrunningthe shop and "if the employees didn'tlike it, they could go to work elsewhere. They could packup their gear and go to work somewhere else."Francis stated he had no alternative but to picket.Respondent became irate and raised his voice. Franciswalked out and advised some of the employees thatRespondent had refused to sign a contract and he wouldhave to set up a picket line; he would like them to respectit.The employees said they would respect the picket line.Five or ten minutes later, Francis-returned with a picketbut decided again to speak to Respondent to see if thedifficultiescould not be settled. Francis and a unionrepresentative named Cardahan spoke to Respondent.'Respondent said he did not want a union in the shop andhe was not about to sign any union agreement and hebecame agitated in discussingan airlinestrike. He addedthat if the employees didn't like the conditions in the shopthey could work elsewhere and he would not have a union.The union representatives said they had no alternative butto picket and they did so. Within three-quarters of an hour,five of the six employees walked out. Matz signed anauthorization card and walked out the next day. Still onAugust 3, Respondent came to the picket line and Francisasked him if he would negotiate. Respondent said hewanted nothing to do with it. Also, on August 3,Respondent filed a petition for an election which hesubsequently withdrew.Respondent bases his doubt of the Union's majority onthe suggestion that "I noticed my men started getting alittlenervous and tense." No employee told him in somany words that he did not choose the Union as hisbargaining representative by means of authorization cardsor other action. Respondent testified he did not believe allhis employees who walked out when the picketing began,supported the Union because they did not carry picketsigns.5Respondent testified LaComba and Hubbardstated they were not interested in the Union but addedthere was nothing specific but it was "just a feeling." As ofJuly 15, no employee told Respondent he was notinterestedin unionrepresentation. Suggestions earlier orlater did not dissipate Respondent's recognition that amajority of his employees had chosen the Union as theirbargaining representative on July 15.Concluding FindingsOn July 15, Respondent examined four authorizationcards signed by four of his six employees and a letter fromthe financial secretary of the Union, certifying that a fifthemployee was a member in good standing of the Union.RespondentrecognizedtheUnionasmajorityrepresentative when he stated, thereupon, that it looked asthough the Union represented a "majority of his people."Thus, the Union became the collective-bargainingrepresentativeofRespondent'semployees in anappropriate unit. It was an unlawful refusal to bargain forRespondent to withdraw its recognition of the majorityrepresentative on August 3. That the Union was notIdo not credit the testimony of Leo Mmank where it conflictshad "already done this That isn't necessaryWe already havewith that of Francis In any circumstance,Minank rememberedthese signed"He heard Respondent say, "All right,maybe youRespondent saying Francis "may have had these cards, andhave, but I want a secret ballot as I had before "although these cards may have been what they said they were, heSuch is not at all inconsistent with union representationwanted to know, he wanted a vote"He heard Francis say they PIEROTTI MOTORScertified is immaterial. Respondent had no good-faithdoubt as to the Union's status on July 15. Nothing tookplace between July 15 and August 3, which would haveafforded Respondent a good-faith doubt. Indeed it shouldhave been made even more clear to Respondent that theUnion represented a majority of his employees when hesaw five of his six employees on strike on August 3 and sixof his six employees on strike on August 4. It is abundantlyclear that the picketing and the strike of the six employeeswas caused by Respondent's unlawful refusal to bargainand that the strike was an unfair labor practice strike.Respondent manifested his bad faith when he repudiatedthe card checks he had made, and insisted on an election.This Respondent not only accepted the cards and letter asproof of majority, but also he examined proposed contractsand health and welfare and pension plans. He commencedbargaining negotiations. Indeed, Respondent told Francison August 3, "that he had looked over the documents andeverything and he wasn't about to sign any agreement."He insisted he would have no union in the shop. This was aclear repudiation of the principles of collective bargaining.The record makes clear that immediately afterRespondent's refusal to bargain with the Union onAugust 3, Francis told Respondent's employees thatRespondent refused to sign a contract. Francis said he wassetting up a picket line and he wanted the employees torespect it. The picket line was established. Five employeesleftwork and went on strike. The sixth went on strike thenext day. This strike was caused and prolonged byRespondent's unlawful refusal to bargain with the Union.Itwas an unfair labor practice strike. The strikers wereunfair labor practice strikers.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in violationsof Section 8(a)(5) and (1) of the Act, I shall recommend thatitcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act. Thenature of the violations strikes at the heart of the Act andcalls for a broad order.As it has been found that Respondent's unfair laborpractices caused and prolonged the strike of August 3,Ishall recommend that upon unconditional request by or onbehalf of any employee who went on strike, Respondentimmediately reinstate such employee to his former, orsubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, discharging, ifnecessary to effect such reinstatement, any employee whohas been hired since the strike began; that in the event of afailure or refusal by Respondent to reinstate any strikerentitled to reinstatement, as provided herein, Respondentmake such striker whole for any loss of pay he may sufferby reason of such failure or refusal, together with interestat the rate of 6 percent per year; and that such loss of payand interest be computed in accordance with the formulaand method prescribed by the Board in F.W. Woolworth259Company,90 NLRB 289, andIsis Plumbing and HeatingCo., 138 NLRB 716.Upon the basis of the foregoing findings of fact, andupon the entire record in this proceeding, I make thefollowing:CONCLUSIONS OF LAW(1)At all material times Respondent has been anemployer within the meaning of the Act.(2)At all material times the Union has been a labororganization within the meaning of the Act.(3)Allemployees of Respondent, excluding officeclerical employees, salesmen, guards, and supervisors asdefined in the Act, constitute a unit appropriate forpurposes of collective bargaining within the meaning ofSection 9(b) of the Act.(4)At all material times the Union has been theexclusiverepresentativeofallemployees in theappropriate unit for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.(5)By failing and refusing to bargain collectively withtheUnion as found above, Respondent has violatedSection 8(a)(5) of the Act.(6)By interferingwith,restraining,and coercingemployees in the exercise of their Section 7 rights, asfound above, Respondent has violated Section 8(a)(1) ofthe Act.(7)The strike which began on August 3 was an unfairlabor practice strike. The strikers are unfair labor practicestrikers.(8)The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thisproceeding, I recommend that Respondent, his officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerning wagesand other conditions of employment with the Union as theexclusive bargaining representative of the employees inthe unit hereinabove found appropriate.(b) In any manner interfering with the efforts of theUnion to bargain collectively with Respondent, or in anymanner interferingwith,restraining,orcoercingemployees in their Section 7 rights.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Upon request, bargain collectively with the Union asthe exclusive representative of the employees in theabove-described appropriate bargaining unit, with respectto their rates of pay, hours of employment, wages, andother conditions of employment, and if an agreement isreached embody it in a signed contract.(b)Upon request by or on behalf of any employee whowent on strike on or after August 3, immediately reinstatesuch employee to his former, or substantially equivalent,position, without prejudice to his seniority and other rightsand privileges, discharging, if necessary to effect suchreinstatement, any employee hired since Respondentcommitted unfair labor practices on August 3, and in theevent of a failure or refusal to reinstate any striker entitledto reinstatement as provided herein, make such striker298-668 0-69-18 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhole in accord with the section of this Decision entitled"The Remedy."(c)Preserve until compliance with any order forreinstatement or backpay made by the Board in thisproceeding is effectuated, and, upon request, makeavailable to the Board and its agents, for examining andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports, and allother records relevant of a determination of backpay andreinstatement rights provided under the terms of suchorder.(d)Post at its place of business in Fremont, California,including all places where notices to employees arecustomarily posted, copies of the attached notice marked"Appendix."' Copies of said notice, to be furnished by theRegional Director for Region 20 of the Board, shall, afterbeing signed by a duly authorized representative ofRespondent, be posted by him immediately upon receiptthereof, and be maintained by him for 60 consecutive daysthereafter, in such conspicuous places. Respondent shalltake reasonable steps to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director, in writing, within 20days of the receipt of this Decision and RecommendedOrder,what steps Respondent has taken to complytherewith.'IT IS FURTHER RECOMMENDED that, unless on or before20 days from the receipt of his copy of this Decision andRecommended Order, Respondent notify the RegionalDirector that he will comply with the foregoingrecommendations, the Board issue an order requiringRespondent to take the action aforesaid.6 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "1 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read. "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL, upon request,bargaincollectively withInternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,LocalLodgeNo. 1546, as the exclusive bargaining representativeof a bargaining unit consisting of all of our employees,a bargainingunitconsisting of all of our employees,excluding our office clerical employees,salesmen,guards, and supervisors as defined in the Act.WE WILL NOT by refusing to bargain as requiredabove or in any othermannerinterfere with,restrain,or coerce our employees in the exercise of their rightsas guaranteed by Section 7 of the Act. Our employeesare free to join or not joina unionof their choice. Wewill not in any way interfere with their freedom to doso.WE WILL, upon request, by or on behalf of any'employee who has gone on strike since August 3,immediatelyreinstatesuch employee to his former, ora substantially equivalent, position, without prejudicetohisseniority and other rights and privileges,discharging, if necessary to effect such reinstatement,any employee hired since we committed our unlawfulrefusal to bargain on August 3, and in the event of anunlawful refusal or failure to reinstate any strikerentitled to reinstatement as provided herein, we willreimburse or pay such striker for any loss of pay hemay suffer by reason of such failure or refusal.HENRY PIEROTTI, JR., D/B/APIEROTTI MOTORS(Employer)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 13050 FederalBuilding, 450 Golden Gate Avenue, Box 36047, SanFrancisco, California 94102, Telephone 556-0335.